DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 07/20/2022 has been entered. Claims 24, 36, 47, 49-50, 53 and 74-75 have been amended and claims 31-32 have been canceled . Thus, claims 24-25, 33-77, 79, 87-90 and 116-117 are currently pending and under examination.

Withdrawn Objections and Rejections
	In view of the amendment of claim 24, the specification now provides proper antecedent basis for claims 59-64 and thus the objection to the specification has been withdrawn.
	The minor informality of claim 49 has been obviated and thus the objection to the claim has been withdrawn.
	Amendment to claim 50 obviates the indefiniteness of the claim. Furthermore, Applicant’s arguments with respect to the 112(b) rejection of claim 90 have been considered and were found persuasive. Thus the 112(b) rejection of claims 50 and 90 has been withdrawn.
Claim 24 has been amended by incorporating the allowable subject matter and thus the 103 rejection of the record has been withdrawn.

Claim Objections
Claims 41-55, 57-62,64,68-75,77, 79, 87, 89-90 and 117 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “desired conversion” renders the claim indefinite. The “desired conversion” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would be reasonably apprised of the scope of the invention. The conversion of CO is rendered indefinite by the use of the aforementioned limitation.

Response to Arguments
Applicant argues that different conversion processes have different conversion values and that a skilled artisan would understand that the conversion value depends on the different conversion processes. Applicant asserts that the different processes are supported by the dependent claims 33-35 where different conversion processes have been recited.
The Examiner disagrees. The “desired conversion value” of CO is not understood by the skilled artisan even though different known processes are encompassed by the conversion. Knowing a CO conversion process does not mean a skilled artisan would easily understand what the desired conversion is. A given CO conversion process can have different conversion values depending on the outcome that is desired to be achieved. For example, a high CO conversion can lead to low selectivity of the desired product or low conversion can lead to a high selectivity of the desired product. Which scenario makes it the desired CO conversion? High CO conversion which leads to loss of desired products? Low CO conversion which leads to high amount of unconverted CO to achieve the desired product at high selectivity? A skilled artisan would not know which option is desired to achieve the desired outcome.  Hence, in the absence of the definition of what the desired value of CO conversion is, the claim stands being vague and indefinite.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25, 30, 33-40, 56, 63, 65-67, 76, 88 and 116 stand rejected in a modified form (see underlined for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US10,752,843B2 (‘843). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method for restarting a synthesis gas conversion process, wherein the synthesis gas conversion process comprises flowing synthesis gas into a reactor in contact with a synthesis gas conversion catalyst at a desired reaction temperature and pressure to produce a synthesis gas conversion product and flowing effluent comprising the synthesis gas conversion product out of the reactor, the method comprising: (A) stopping the flow of synthesis gas into the reactor; (B) flowing natural gas into the reactor to purge the reactor; and (C) restarting the flow of synthesis gas into the reactor.
The difference between claims of ‘843 and the instant claim is that the instant claim is drawn to flowing natural gas into the reactor to purge the reactor whereas claims of ‘843 teaches flowing a finite number of gases flowing on the reactor such as hydrogen or natural gas. Therefore, a skilled artisan would have had reason to try limited number of gases of claims of ‘843 to purge the reactor with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success.
Furthermore, the difference between claims of ‘843 and the instant claim is that claim 1 of ‘843 fails to recite that the reactor is a microchannel reactor as instantly claimed. However, dependent claim 3 of ‘843 recites that the reactor can be a microchannel reactor. Hence, using the reactor of the dependent in claim 1 of ‘843, a skilled artisan has a reasonable expectation of success in arriving at the claimed invention.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for restarting a synthesis gas conversion process, wherein the synthesis gas conversion process comprises flowing synthesis gas into a reactor in contact with a synthesis gas conversion catalyst at a desired reaction temperature and pressure to produce a synthesis gas conversion product and flowing effluent comprising the synthesis gas conversion product out of the reactor, the method comprising: (A) stopping the flow of synthesis gas into the reactor; (B) flowing natural gas into the reactor to purge the reactor; and (C) restarting the flow of synthesis gas into the reactor in view of claims of ‘843.

Allowable Subject Matter
The instant claims are free of prior art. The closest prior art references are Hoek (Hoek, A. et al. Patent application publication number US2010/0184874A1) and Wang (Wang, Y. et al. Patent application publication number US2010/0160463A1; Published Jun. 24, 2010), both cited in Office Action 04/20/2022. 
Hoek teaches a Fischer-Tropsch process of converting synthesis gas to hydrocarbons in the presence of Fischer-Tropsch catalyst. Hoek further teaches performing a high-speed stop where the flow of CO and H2 (equivalent to synthesis gas) to the reactor and effluent is stopped and inert gas such as nitrogen or desulfurized natural gas is flowed into the reactor to control the formation of an exotherm followed by restarting the flow of synthesis gas to conduct the Fischer-Tropsch process after the high-speed stop ([0023]). Hoek fails to teach the use of microchannel reactor. Hoek teaches that the addition of inert gas may serve to help control the formation of an exotherm ([0023]).
Wang teaches a catalytic Fischer-Tropsch process in a microchannel reactor. Wang further teaches that the microchannel reactor provides enhanced heat transfer characteristics and more precise control of temperatures and residence times as compared to prior art processes wherein microchannel reactors are not used ([0005]). Hence since the use of microchannel reactor in Wang already controls the reaction temperature, a skilled artisan would not have a reason to use the high-speed stop of Hoek and flow inert gas such as natural gas in the microchannel reactor of Wang.
Furthermore, Wang teaches regenerating the catalyst by flowing regenerating fluid through the microchannel reactor in contact with the catalyst and that the regenerating fluid comprises hydrogen or a diluted hydrogen stream ([0079]). However, Wang fails to teach or suggest flowing natural gas as instantly claimed and a skilled artisan would not have been motivated to use the teachings of Wang to arrive at claims 32, 36, 47-55, 58, 70-75.

Conclusion
Claims 24-25, 30, 33-40, 56, 63, 65-67, 76, 88 and 116 are rejected and no claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622